                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


LUCIO CORRALES

             Plaintiff,                      Case No. 19-cv-7660

             v.                              Judge John Robert Blakey

ELITE CABLE COMMUNICATIONS,
LLC,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Lucio Corrales worked as a technician for Defendant Elite Cable

Communications, LLC, installing telephone and internet for third-party Comcast’s

customers. After Plaintiff sustained an injury on the job, he went on leave and filed

a worker’s compensation claim before ultimately returning to work about five months

after his accident. He claims now that Defendant discriminated against him in

violation of the Americans with Disabilities Act (ADA) and terminated him in

retaliation for filing his worker’s compensation claim in violation of Illinois law.

Defendant moves for summary judgment [28]. For the reasons explained below, this

Court grants Defendant’s motion.




                                         1
I.     Background 1

       A.      Plaintiff’s Employment

       Defendant Elite Cable performs installation services for Comcast and employs

technicians to conduct the installs. [29] at ¶¶ 1, 2. Plaintiff worked for Defendant

from 2008 until March 2019 as a technician, installing cable telephone services and

internet for Comcast customers. Id. at ¶¶ 3, 6. During Plaintiff’s employment with

the company, Defendant’s general manager, Owen Kim, served as his supervisor. Id.

at ¶¶ 4, 5.

       Working for Defendant required Plaintiff to acquire a “badge” from Comcast to

work in customers’ homes. Id. at ¶ 25. If Comcast revoked the badge, a technician

could no longer perform services for Defendant. Id. at ¶ 26.

       B.      Plaintiff’s Accident and Return to Work

       In March 2018, Plaintiff sustained injuries to his head, left hand, and neck as

a result of an on-the-job automobile accident. [33] at ¶ 36. Plaintiff contacted Kim

right after the accident, and Kim told him to go to the hospital. Id. at ¶ 37. Plaintiff

subsequently stopped working until August 2018 to attend therapy. [29] at ¶ 8.

       Plaintiff filed for worker’s compensation, and the Illinois Worker’s

Compensation Commission approved a settlement of his claim on December 10, 2018.



1This Court takes these facts from Defendant’s Statement of Facts [29] and Plaintiff’s Response to
Defendant’s Statement of Facts and Additional Facts [33]. Because Defendant did not respond to
Plaintiff’s Additional Facts, this Court deems those facts admitted, [33] at ¶¶ 36–62; see Tabiti v.
LVNV Funding, LLC, No. 13-CV-7198, 2019 WL 1382235, at *2 (N.D. Ill. Mar. 27, 2019).




                                                 2
[33] at ¶¶ 39, 41. Plaintiff returned to work on August 15, 2018 “with no restrictions

from his injuries.” [29] at ¶ 9. Prior to his injury, Plaintiff worked five to six days a

week; after his return to work, Plaintiff worked six days a week. Id. at ¶¶ 15, 16.

According to Plaintiff, after his injury, he received fewer jobs and noticed that less

experienced technicians received more jobs. [33] at ¶ 17. Plaintiff also claims that

Kim stopped talking with him, and “everyone who was friendly was now just quiet

towards him.” Id. at ¶ 44.

      Notwithstanding, Plaintiff never advised Kim that he perceived he was being

treated differently. [29] at ¶ 19. His pay also remained the same. Id. at ¶ 18. Kim

himself testified that he did not see anyone treat Plaintiff differently after he

returned to work from his injury. Id. at ¶ 20. In any event, it is Comcast, not

Defendant, who assigns jobs to technicians. Id. at ¶ 21.

      C.     Plaintiff’s Termination

      At some point after Plaintiff’s return to work, Comcast determined that

Plaintiff likely made false reports about customers not being home when, in fact, they

were available at their residences. Id. at ¶ 29. On or about March 21, 2019, Comcast

advised Defendant it was revoking Plaintiff’s badge and that he could no longer

perform services for Comcast. Id. at ¶ 30. Plaintiff testified that in March 2019, his

supervisor Owen Kim terminated him, advising him that Comcast “had revoked his

badge because of his job performance.” Id. at ¶ 10; [33] at ¶ 58.

      Plaintiff currently repairs garages, which requires lifting and climbing

ladders. [29] at ¶ 11. He concedes he currently has no disabilities whatsoever and



                                           3
has not advised his current employer that he has a disability. Id. at ¶ 13. No doctor

has ever diagnosed Plaintiff with a disability. Id. at ¶ 14.

      D.     Plaintiff’s Claims

      In 2019, Plaintiff brought a two-count complaint in this Court for ADA

discrimination (Count I) and retaliatory discharge for pursuing his worker’s

compensation claim (Count II). [1]. Defendant moves now for summary judgment on

both claims. [28].

II.   Legal Standard

      Summary judgment is proper where there is “no dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. King v. Hendricks Cty. Comm’rs, 954 F.3d 981, 984 (7th Cir. 2020).

The non-moving party bears the burden of identifying the evidence creating an issue

of fact. Hutchison v. Fitzgerald Equip. Co., Inc., 910 F.3d 1016, 1021–22 (7th Cir.

2018). To satisfy this burden, the non-moving party “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Barnes v. City of
                                           4
Centralia, 943 F.3d 826, 832 (7th Cir. 2019). Thus, a mere “scintilla of evidence”

supporting the non-movant’s position does not suffice; “there must be evidence on

which the jury could reasonably find” for the non-moving party. Anderson, 477 U.S.

at 252.

III.   Analysis

       Defendant moves for summary judgment on both counts of Plaintiff’s

complaint. [28]. This Court considers each count in order below.

       A.      Count I: ADA Claim

       In Count I of his complaint, Plaintiff alleges that Defendant violated the ADA’s

prohibition against discrimination by terminating him because of his disability. [1]

at ¶¶ 23–34.

       The     ADA   prohibits   covered   employers   from   discriminating   against

“individuals with disabilities.” Sandefur v. Dart, 979 F.3d 1145, 1151 (7th Cir. 2020)

(citing 42 U.S.C. § 12112(a)). To prevail on his ADA claim, Plaintiff must prove that:

(1) he was disabled; (2) he was otherwise qualified to perform essential functions with

or without reasonable accommodation; and (3) the disability was the but for cause of

an adverse employment action. Castetter v. Dolgencorp, LLC, 953 F.3d 994, 996 (7th

Cir. 2020). Defendant argues that Plaintiff fails to establish the first and third

elements of an ADA claim. [28] at 6–7. For the reasons stated below, this Court

agrees.

               1.    ADA “Disability”

       On the first element, the ADA defines a disability as “a physical or mental

impairment that substantially limits one or more major life activities,” “a record of

                                           5
such impairment,” or “being regarded as having such an impairment.” 42 U.S.C. §

12102(1).   Plaintiff argues that the record demonstrates he was totally (albeit

temporarily) disabled from the date of his accident in March 2018 through his return

to work in August 2018, thus satisfying his burden of proving he was disabled under

the ADA. [32] at 7. Even if true, the point lacks relevance. Courts determine whether

an individual has an ADA disability “as of the time the employment decision was

made.” Bay v. Cassens Transp. Co., 212 F.3d 969, 974 (7th Cir. 2000); see also

Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 607 (7th Cir. 2012) (holding that the

plaintiff did not have an ADA disability because his medical problems admittedly did

not limit his ability to work for the eighteen months leading up to his termination).

And nothing in the record suggests that, at the time of Plaintiff’s termination in

March 2019, Plaintiff had either “a physical or mental impairment that

substantially limits one or more major life activities,” “a record of such impairment,”

or was “being regarded as having such an impairment.” 42 U.S.C. § 12102(1).

      First, Plaintiff offers no evidence of an impairment that “substantially limited”

any major life activity from when he returned to work in August 2018 through the

date of his termination in March 2019. The evidence actually suggests the opposite:

Plaintiff concedes that he returned to work “with no restrictions from his injuries”

and worked six days a week, just as he did before his injury. [29] at ¶¶ 9, 15–16.

      Nor does Plaintiff present evidence of “a record of such impairment.” The mere

fact that Plaintiff sustained an injury does not suffice because there exists no other

evidence that his injury substantially limited a major life activity in the relevant time



                                           6
period. See Rooney v. Koch Air, LLC, 410 F.3d 376, 381 (7th Cir. 2005) (noting that

to prevail under “a record of such impairment” theory, the plaintiff must show again

that his impairment “substantially limits one or more major life activities,” and

holding that records of injuries and surgeries, on their own, failed to meet this test)

(quoting 29 C.F.R. § 1630.2(k)); Davidson v. Midelfort Clinic, Ltd., 133 F.3d 499, 510

n.7 (7th Cir. 1998) (noting that the plaintiff must show “a record reflecting the kind

of impairment that would impose a substantial limitation on one or more of the

plaintiff's major life activities”).

        The record similarly forecloses an inference that Plaintiff was “being regarded

as having such an impairment.” To prevail under this theory of disability, Plaintiff

must: (1) show that Defendant “believed he was substantially limited in his ability to

perform the major life activity of working,” Powers v. USF Holland, Inc., 667 F.3d

815, 823 (7th Cir. 2011); and (2) provide proof of “general employment demographics

or the approximate number of jobs” from which he “would be excluded because of an

impairment,” Povey v. City of Jeffersonville, 697 F.3d 619, 623 (7th Cir. 2012). There

simply is no evidence on either of these points in the record.

       Plaintiff’s ADA claim thus fails for failure to raise a genuine issue of material

fact as to this first element of “disability.” This Court finds that Defendant is entitled

to summary judgment on Count I on this basis alone.

              2.      Causation

       Even assuming a reasonable juror could find Plaintiff “disabled” within the

meaning of the ADA, Plaintiff’s claim also fails because he cannot show causation on

the current record. In assessing causation, this Court asks whether a reasonable
                                            7
juror could conclude that Plaintiff would have kept his job if he was not disabled, and

“everything else had remained the same.” McCann v. Badger Mining Corp., 965 F.3d

578, 589 (7th Cir. 2020) (quoting Graham v. Arctic Zone Iceplex, LLC, 930 F.3d 926,

929 (7th Cir. 2019)). The law permits Plaintiff to establish causation through direct

evidence (in the form of an admission) or circumstantial evidence. Monroe v. Ind.

Dep’t of Transp., 871 F.3d 495, 504 (7th Cir. 2017). No direct evidence exists in this

case, so Plaintiff must show causation through circumstantial evidence. [32] at 8–9.

The Seventh Circuit recognizes that circumstantial evidence can include: (1)

suspicious timing; (2) ambiguous statements or behavior towards other employees in

the protected group; (3) evidence that similarly situated employees outside of the

protected group systematically receive better treatment; and (4) evidence that the

employer offered a pretextual reason for an adverse employment action. Monroe, 871

F.3d at 504 (citing Bunn v. Khoury Enterprises, Inc., 753 F.3d 676, 684 (7th Cir.

2014)).

      Plaintiff contends that the record contains all four types of circumstantial

evidence. [32] at 8. He suggests that the timing of his termination is suspicious and

supports an inference that Defendant fired him due to his disability. Id. Initially, he

does not explain why the timing was suspicious: he returned to work in August of

2018 and worked without incident until Comcast revoked his badge months later in

March of 2019, at which point Defendant fired him. Additionally, even if this timing

could be considered suspicious (which it cannot), the Seventh Circuit has held

repeatedly that “‘suspicious timing alone is rarely enough to survive summary



                                          8
judgment’ particularly when ‘there are reasonable, non-suspicious explanations for

the timing of [the] termination.’” McCann, 965 F.3d at 592–93 (quoting Milligan-

Grimstad v. Stanley, 877 F.3d 705, 711 (7th Cir. 2017)).         Here, Defendant has

proffered a legitimate reason for Plaintiff’s termination: Comcast revoked his badge,

[29] at ¶ 30, and Plaintiff could no longer perform work as a technician for Defendant

or Comcast, id. at ¶ 33. Plaintiff’s claim fails on such a factual record.

      Plaintiff next suggests that his perception that his coworkers gave him the

“silent treatment” establishes circumstantial evidence of “ambiguous behavior.” [32]

at 8. He fails, however, to point to any evidence that Defendant engaged in such

“silent treatment” toward him on account of his disability, and thus, this argument

falls well short of identifying circumstantial evidence of discriminatory animus.

       Plaintiff also argues that less experienced technicians received more jobs than

he did after his return to work in August.        Id. Yet he does not identify these

technicians or otherwise show that they were, in fact, “similarly situated employees”

who were not disabled. See Monroe, 871 F.3d at 504 (holding that the plaintiff must

put forth specific evidence that “similarly situated employees outside of the protected

group systematically receive better treatment”) (emphasis added). Regardless, the

record confirms that it is third-party Comcast, not Defendant, who assigned jobs to

technicians. [29] at ¶ 21. Accordingly, Plaintiff’s receipt of fewer jobs cannot, as a

matter of logic, be attributed to any discriminatory animus on the part of Defendant.

      Finally, Plaintiff contends that Defendant’s proffered reason for terminating

him—Comcast’s “de-badging” of Plaintiff—is pretextual because Elite has, in the



                                           9
past, reassigned other de-badged technicians to other jobs within the company. [32]

at 8. In the ADA context, pretext means something “more than just faculty reasoning

or mistaken judgment on the part of the employer; it is [a] lie, specifically a

phony reason for some action.” Koty v. DuPage County, 900 F.3d 515, 519 (7th Cir.

2018) (quoting Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 698 (7th

Cir. 2017)); see also McCann, 965 F.3d at 589. In assessing pretext, this Court cannot

simply second-guess employers’ business decisions; rather, it must ask whether “an

employer’s reason for a termination is without factual basis or is completely

unreasonable.” Hobgood v. Ill. Gaming Bd., 731 F.3d 635, 646 (7th Cir. 2013); see

also Lauth v. Covance, Inc., 863 F.3d 708, 717 (7th Cir. 2017). Even if Defendant had

previously reassigned other de-badged technicians to other jobs within the company,

Plaintiff provides no evidence to support his claim that Defendant treated him

differently because of discriminatory animus, rather than for permissible business

reasons. His attempt to demonstrate pretext therefore falls short.

      In sum, Plaintiff fails to demonstrate a triable issue of fact as to causation on

his ADA claim. Accordingly, and because Plaintiff also fails to demonstrate that he

has an ADA “disability,” this Court grants summary judgment to Defendant on Count

I.

      B.     Count II: Retaliatory Discharge

      In Count II, Plaintiff claims retaliatory discharge, asserting that Defendant

illegally fired him for filing a worker’s compensation claim. [1] at ¶¶ 35–43.

      The retaliatory discharge cause of action “deters employers from presenting

their employees with the untenable choice of retaining their jobs or pursuing
                                          10
compensation for their injuries through workers’ compensation proceedings.” Brooks

v. Pactiv Corp., 729 F.3d 758, 767 (7th Cir. 2013). To prove retaliatory discharge,

Plaintiff must establish the following three elements: (1) the employer discharged the

employee; (2) causation, meaning the employer discharged the employee for filing a

workers’ compensation claim; and (3) the discharge violates a clear mandate of public

policy. Michael v. Precision All. Grp., LLC, 21 N.E.3d 1183, 1188 (Ill. 2014). An

employer “may defeat the causation element of the claim by showing that the

prof[f]erred valid reason for the termination was not pretextual.” Brooks, 729 F.3d

at 768; see also Hartlein v. Ill. Power Co., 601 N.E.2d 720, 728 (Ill. 1992) (“The

element of causation is not met if the employer has a valid basis, which is not

pretextual, for discharging the employee.”).

      Plaintiff’s retaliatory discharge claim fails because he offers no evidence

showing that Defendant terminated him for filing his workers’ compensation claim,

and conversely, Defendant offers a legitimate reason for Plaintiff’s termination. Kim

stated that Defendant terminated Plaintiff because Comcast had revoked his badge,

[33] at ¶ 58, and the record establishes that a technician could not work as a

technician without a badge, [29] at ¶ 26.       This evidence demonstrates a non-

pretextual reason for Plaintiff’s termination, thus defeating his retaliatory discharge

claim. This Court grants summary judgment to Defendant on Count II.




                                          11
IV.   Conclusion

      For the reasons explained above, this Court grants Defendant’s motion for

summary judgment [28]. The Clerk is directed to enter judgment in Defendant’s

favor. All dates and deadlines are stricken. Civil case terminated.


Dated: May 18, 2021
                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge




                                         12
